Citation Nr: 9908941	
Decision Date: 03/31/99    Archive Date: 04/06/99

DOCKET NO.  94-00 564	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Albuquerque, New Mexico


ISSUES

1.  Entitlement to service connection for a skin disorder, 
including service connection based on Agent Orange exposure.

2.  Entitlement to service connection for post-traumatic 
stress disorder (PTSD).

(The issue of entitlement to waiver of recovery of an 
overpayment of improved pension benefits in the amount of 
$5,543.00 will be the subject of a separate decision.)


REPRESENTATION

Appellant represented by:	Paralyzed Veterans of America, 
Inc.


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

N. W. Fabian, Counsel


INTRODUCTION

The veteran had active duty from January 1968 to September 
1970.

In an April 1997 rating decision the regional office (RO) 
denied entitlement to service connection for chloracne 
secondary to herbicide exposure, and in a May 1998 rating 
decision the RO denied entitlement to service connection for 
PTSD.  The veteran has also perfected appeals of the April 
1997 and May 1998 decisions.  The issue of entitlement to 
service connection for PTSD will be addressed in the remand 
portion of this decision.


FINDING OF FACT

The claim of entitlement to service connection for a skin 
disorder is not supported by competent medical evidence 
showing that the veteran's skin disorder is related to an in-
service disease or injury, including exposure to Agent 
Orange.


CONCLUSION OF LAW

1.  The claim of entitlement to service connection for a skin 
disorder is not well grounded.  38 U.S.C.A. § 5107 (West 
1991).



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

A.  Factual Background

The veteran's service medical records show that on entry into 
service in January 1968, examination revealed large burn 
scars on both legs and the right shoulder.  In January 1969 
he was found to have multiple hypopigmented areas that were 
assessed as a fungus.  The service medical records, including 
the report of the September 1970 separation examination, make 
no further reference to any complaints or clinical findings 
pertaining to the skin.  The veteran's service records show 
that he served in Vietnam from June 1968 through February 
1970.

The report of a June 1991 VA examination indicates that 
examination of the skin was within normal limits.  VA 
treatment records show that the veteran was provided an Agent 
Orange profile examination in October 1996, during which he 
complained of having a rash that he described as chloracne.  
The examination did not result in the diagnosis of any 
relevant disease.  In December 1996 the veteran claimed 
entitlement to service connection for chloracne based on 
exposure to Agent Orange.  

The report of a May 1997 dermatology examination indicates 
that the veteran reported a history of itching and lesions 
all over his body for many years, and a rash that occurred 
intermittently on his chest and axillary areas.  Physical 
examination revealed several hypopigmented superficial scars 
on the forearms and shins, a one-millimeter keratotic lesion 
in the area of the left parietal scalp, and some scaly 
patches on the upper back and axillary areas consistent with 
tinea versicolor, but no other significant lesions.  As a 
result of the examination the dermatologist provided 
diagnoses of diffuse pruritus, etiology unknown; features 
consistent with neurotic excoriations; and tinea versicolor.  
The dermatologist also provided the opinion that there were 
no manifestations of chloracne or any other disorder related 
to Agent Orange exposure.

In his June 1997 substantive appeal the veteran stated that 
he developed sores and a rash within one year of his 
separation from service.  During a July 1998 hearing he 
testified that the area around his camp in Vietnam was 
sprayed regularly, but that he did not know what was being 
sprayed.

An October 1997 dermatology examination report shows that 
examination revealed hyperpigmented lichenified papules on 
the lower extremities, scalp, upper back, and arms that were 
assessed as lichen simplex chronicus.  The veteran also 
received treatment for lichen simplex chronicus in January 
1998.

B.  Laws and Regulations

The threshold question that must be resolved with regard to 
the claim is whether the veteran has presented evidence that 
the claim is well grounded.  38 U.S.C.A. § 5107(a); Epps v. 
Gober, 126 F.3d 1464 (Fed. Cir. 1997).  A well grounded claim 
is a plausible claim, meaning a claim that appears to be 
meritorious on its own or capable of substantiation.  Epps, 
126 F.3d at 1468.  An allegation of a disorder that is 
service connected is not sufficient; the veteran must submit 
evidence in support of the claim that would "justify a belief 
by a fair and impartial individual that the claim is 
plausible."  Tirpak v. Derwinski, 2 Vet. App. 609, 611 
(1992).  The quality and quantity of the evidence required to 
meet this statutory burden depends upon the issue presented 
by the claim.  Grottveit v. Brown, 5 Vet. App. 91, 92-93 
(1993).  

In order for a claim for service connection to be well 
grounded, there must be a medical diagnosis of a current 
disability, medical or lay evidence of the incurrence of a 
disease or injury in service, and medical evidence of a nexus 
between the in-service disease or injury and the current 
disability.  Epps, 126 F.3d at 1468.  In order to establish a 
well-grounded claim based on exposure to Agent Orange, the 
veteran must submit competent evidence showing that he 
currently has a medical diagnosis of disability that is due 
to Agent Orange exposure.  Medical evidence showing that he 
has one of the diseases listed in 38 C.F.R. § 3.309(e), which 
have been shown to be related to Agent Orange exposure, is 
sufficient to make the claim well grounded.  

If the veteran does not have one of the diseases listed in 
38 C.F.R. § 3.309(e), he must submit competent medical 
evidence showing that the currently diagnosed disease is 
related to Agent Orange exposure.  See Brock v. Brown, 10 
Vet. App. 155 (1997).  In addition, if the veteran does not 
submit evidence showing that he has one of the diseases 
listed in 38 C.F.R. § 3.309(e), he must submit competent 
evidence showing that he was exposed to Agent Orange.  See 
McCartt v. West, 
12 Vet. App. 164 (1999).

A lay person is not competent to make a medical diagnosis or 
to relate a medical disorder to a specific cause.  Therefore, 
if the determinant issue is one of medical etiology or a 
medical diagnosis, competent medical evidence is generally 
required to make the claim well grounded.  See Grottveit, 
5 Vet. App. at 93.  A lay person is, however, competent to 
provide evidence on the occurrence of observable symptoms 
during and following service.  See Savage v. Gober, 10 Vet. 
App. 488, 496 (1997).  If the claimed disability is 
manifested by observable symptoms, lay evidence may be 
adequate to show the incurrence of a disease or injury in 
service and continuing symptomatology since service.  Medical 
evidence is required, however, to show a relationship between 
the current medical diagnosis and the continuing 
symptomatology.  Sacks v. West, 11 Vet. App. 314 (1998).

If the veteran fails to submit evidence showing that his 
claim is well grounded, VA is under no duty to assist him in 
any further development of the claim.  Epps, 
126 F.3d at 1469.  VA may, however, dependent on the facts of 
the case, have a duty to notify him of the evidence needed to 
support his claim.  38 U.S.C.A. § 5103; see also Robinette v. 
Brown, 8 Vet. App. 69, 79 (1995).

The veteran has not indicated the existence of any evidence 
that, if obtained, would make his claim well grounded.  VA 
has no further obligation, therefore, to notify him of the 
evidence needed to support his claim.  See McKnight v. Gober, 
131 F.3d 1483, 1485 (Fed. Cir. 1997).



B.  Analysis

The Board has reviewed the evidence of record and finds that 
the claim of entitlement to service connection for a skin 
disorder, including chloracne, is not well grounded.  
Although the veteran claims to have chloracne as the result 
of exposure to Agent Orange while serving in Vietnam, he has 
not submitted any competent medical evidence indicating that 
his skin disorder has been diagnosed as chloracne.  

The Board notes that tinea versicolor and lichen simplex 
chronicus, the diagnoses that have been rendered, are not 
listed in 38 C.F.R. § 3.309(e) as diseases to which the 
presumption of service connection applies for veterans who 
served in Vietnam.  Brock, 10 Vet. App. at 155.  Although the 
veteran's service medical records show that he was treated 
for a skin fungus in January 1969, and the reports of the VA 
dermatology examinations indicate that he currently has a 
skin disorder, he has not submitted any competent medical 
evidence showing a nexus between the current skin disorder 
and the symptoms documented in the service medical records or 
Agent Orange exposure.  Epps, 126 F.3d at 1468.  In the 
absence of such evidence, the Board has determined that the 
claim of entitlement to service connection for a skin 
disorder is not well grounded.



ORDER

The claim of entitlement to service connection for a skin 
disorder, including service connection based on Agent Orange 
exposure, is denied.


REMAND

The veteran claims to have PTSD as the result of his military 
service in Vietnam.  His service records show that he served 
in Vietnam from June 1968 to February 1970, that his military 
occupational specialty (MOS) was cook, and that he was 
assigned to an artillery battalion.  VA treatment records 
show that he has received psychiatric treatment, and that the 
psychiatric diagnoses include PTSD, alcohol abuse, major 
depression, and anxiety.  The VA treatment records do not, 
however, document an analysis of the diagnostic criteria or 
the veteran's psychiatric symptoms in terms of the diagnostic 
criteria.

In March 1998 the veteran was asked to provide detailed 
information on the events to which he attributed his PTSD, 
but he did not respond.  According to the VA treatment 
records, his reported stressful events included the death of 
a young Vietnamese boy during a mortar attack and his unit 
being subjected to fire three or four times a week.  During a 
July 1998 hearing he testified that a friend with whom he had 
gone to school was killed in Vietnam in November 1968, while 
the veteran was serving there, which he found out about by 
reading the Stars and Stripes.  He also testified that the 
primary stressful experience consisted of the mortar attacks, 
but he denied that the mortars fell close to him.  He denied 
having engaged in combat with the Vietcong, or seeing anyone 
injured or killed as a result of the mortar attacks.

The veteran's representative submitted a copy of the 
Directory of Names from the Vietnam Veterans Memorial showing 
that the individual named by the veteran as a close friend 
who was killed in Vietnam was killed in action in November 
1968.  Although a request for verification of the claimed 
stressors was sent to the United States Armed Services Center 
for Research of Unit Records (USASCRUR), the claim of 
entitlement to service connection for PTSD was denied by the 
RO prior to receipt of a response.

To ensure that VA has met its duty to assist the veteran in 
developing the facts pertinent to the claim, this issue is 
REMANDED to the RO for the following development:

1.  The RO should obtain the names and 
addresses of all medical care providers, 
inpatient and outpatient, VA and private, 
who treated the veteran for a psychiatric 
disorder since March 1998.  After 
securing any necessary release, the RO 
should obtain copies of such records that 
are not in file.

2.  The RO should contact the veteran and 
obtain as much detail as possible 
regarding the events to which the veteran 
attributes the symptoms of PTSD, 
including the unit to which he was 
assigned when the events occurred, the 
specific dates and locations of the 
events, and the names and unit 
designations of any other individuals 
involved.  If the veteran is unable to 
provide the requested information, the 
case file should be documented to that 
effect.

3.  If not already obtained, the RO 
should then seek verification of the 
remaining claimed stressors from the U. 
S. Armed Services Center for Research of 
Unit Records (USASCRUR), or any other 
appropriate agency.  The USASCRUR should 
be provided a copy of the veteran's 
service personnel records, the detailed 
information pertaining to the claimed 
stressors, and this remand.  If the 
USASCRUR is unable to verify that the 
claimed events actually occurred, the 
case file should be documented to that 
effect.

4.  The veteran should be afforded a VA 
psychiatric examination in order to 
determine whether he has PTSD, and if so, 
whether PTSD is related to any verified 
in-service stressor.  The claims file and 
a copy of this remand should be made 
available to and be reviewed by the 
examiner in conjunction with the 
examination.  The examination should 
include any diagnostic tests or studies, 
such as psychological tests, that are 
deemed necessary for an accurate 
assessment.  

The examiner should conduct a thorough 
psychiatric evaluation of the veteran and 
provide a diagnosis of any pathology 
found.  If the evaluation results in a 
diagnosis of PTSD, the examiner should 
identify and describe the stressor 
causing PTSD, and provide an opinion on 
whether the PTSD is caused by the 
stressor that has been verified by 
official sources.  The examiner should 
also explain how the veteran's symptoms 
and verified stressor(s) meet the 
diagnostic criteria of the American 
Psychiatric Association Diagnostic and 
Statistical Manual of Mental Disorders, 
Fourth Edition (DSM-IV).  The examiner 
should provide the complete rationale for 
all opinions given.

5.  The RO should then review the claims 
file to ensure that all of the above 
requested development has been completed.  
In particular, the RO should ensure that 
the requested examination and opinions 
are in complete compliance with the 
directives of this remand and, if they 
are not, the RO should take corrective 
action.  See Stegall v. West, 11 Vet. 
App. 268 (1998).

6.  After undertaking any additional 
development deemed appropriate in 
addition to that requested above, the RO 
should re-adjudicate the issue of 
entitlement to service connection for 
PTSD.  If any benefit requested on appeal 
remains denied, the veteran and his 
representative should be furnished a 
supplemental statement of the case and be 
given the opportunity to respond.

The case should then be returned to the Board, if in order.  
The Board intimates no opinion as to the ultimate outcome of 
this case.  The veteran need take no action until he is 
notified.

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Veterans Appeals for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans' Benefits Improvements Act of 1994, Pub. L. 
No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 38 U.S.C.A. 
§ 5101 (West Supp. 1998) (Historical and Statutory Notes).  
In addition, VBA's Adjudication Procedure Manual, M21-1, Part 
IV, directs the ROs 

to provide expeditious handling of all cases that have been 
remanded by the Board and the Court.  See M21-1, Part IV, 
paras. 8.44-8.45 and 38.02-38.03.




		
	Mark D. Hindin 
	Member, Board of Veterans' Appeals

 
- 6 -


- 1 -


